746 N.W.2d 281 (2008)
Patricia D. BRACKETT, Plaintiff-Appellee,
v.
FOCUS HOPE and Accident Fund Insurance Company of America, Defendants-Appellants.
Docket No. 135375. COA No. 274078.
Supreme Court of Michigan.
April 2, 2008.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the October 23, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on May 7, 2008, on whether to "grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether plaintiffs injury resulted from her willful misconduct. MCL 418.305. The parties may file supplemental briefs no later than April 29, 2008, but they should not submit mere restatements of their application papers.